Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 12-19, in the reply filed on June 29, 2021, is acknowledged.  The traversal is on the ground(s) that the searching of Groups I through III “jointly would not impose a serious burden”, and that “the claims do not make a contribution over the prior art in view of US 4,992,403”.  
This is not found persuasive because Applicants’ claims have been found to not make a contribution over the prior art in view of Prada et al. (U. S. Patent No. 5,229,347) in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art).
Prada et al. teach the preparation of a catalyst, wherein a support prepared by combining titanium oxide and aluminum oxide hydrogels, followed by extrusion, drying and calcination.  The support is then impregnated with solutions of active metals (Groups VI and VIII), followed by drying and calcination (Abstract).
Prada et al. further teach the feasibility in sulfiding Patentees' catalyst prior to use (col. 7, lines 11-32).

It would have been obvious to one skilled in the art to modify Prada et al. by incorporating therein a sulfurizing agent, as suggested by Takahashi et al., in an endeavor to sulfide the catalyst, as well as to obtain (1) a catalyst that can be directly used in hydrocarbon processing and (2) a catalyst having higher activity than catalysts requiring presulfurization.  See col. 12, lines 16-37 of Takahashi et al.
For these reasons, the requirement is still deemed proper and is therefore made FINAL.

Claims 1-11 and 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected catalyst (claim 1-11) and to a nonelected method (claim 20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2021.
Claims 12-19 are presently under consideration by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is indefinite for lacking antecedent basis for "mixed in one stream...".  Claim 13, from which claim 15 depends, recites "precipitating a titanium source with an aluminum source".  It appears that claim 15 should depend from claim 14.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murain et al. (JP 2005-262173; English translation provided) in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art).
Regarding claims 12, 16, and 19, Murain et al. teach the preparation of a catalyst, wherein an alumina-titania support (carrier) is obtained by either coating an alumina support with titania, by kneading titania in an alumina gel (considered equivalent to "co-extruding"), or by a "method of pore filling a titanium containing compound solution on an alumina carrier" (suggesting that the alumina carrier is "porous").  Exemplary titanium sources include titanium sulfate; titanium alkoxides "can also be used suitably".  
The amount of titania supported on the alumina support ranges from 1 to 30% by mass, based on the support.
Following preparation of the support, an impregnation method is generally employed for supporting the active metal.  Exemplary active metals include molybdenum, tungsten, cobalt, and nickel ("Group VIB metal", "Group VIII metal").  
See pages 6 and 7 of Murain et al. 

Murain et al. do not teach or suggest the presence of a “sulfur containing organic additive”, as recited in claims 12 and 16, or the limitations of claims 17 and 18 regarding impregnation “being performed in a single step with a solution comprising a sulfur containing organic additive, at least one Group VIB metal source and/or at least one Group VIII metal source”, or “being performed in more than one step…with a solution comprising at least one Group VIB metal source and/or at least one Group VIII metal source, followed by impregnating…with a solution comprising a sulfur containing organic additive.”
Regarding claims 12 and 16-18, Takahashi et al. teach the preparation of a catalyst, wherein an alumina support (which may additionally contain titania; see col. 9, lines 33-35) is impregnated with a solution containing compounds of Groups VI and VIII metals and a sulfurizing agent, examples of which include mercapto-carboxylic acids (col 9, line 36 to col. 10, line 23; col. 11, lines 64-68; Examples 18, 34, 50; “organic sulfur-containing additive”).  
Takahashi et al. further teach an embodiment in which the carrier and the active metal are combined, followed by impregnation with the sulfurizing agent solution (col. 11, lines 31-35; Examples 3, 21, 37, 53, and 71).
.

Claims 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Prada et al. (U. S. Patent No. 5,229,347) in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art).
Regarding claim 13, 18, and 19, Prada et al. teach the preparation of a catalyst, wherein a support is prepared by combining titanium oxide and aluminum oxide hydrogels, followed by extrusion, drying and calcination.  The support is then impregnated with solutions of active metals (Groups VI and VIII), followed by drying and calcination.  Prada et al. further teach the preparation of a support from a mixture of aqueous aluminum sulfate and titanyl salt solutions (wherein exemplary salts include titanyl sulfate, see col. 4, lines 25-33), to which an aqueous sodium aluminate solution is added to precipitate a titanium and aluminum hydrogel, from which a paste is 
The support contains titania present in an amount of from about 5% to about 15%, based on the weight of the support (col. 2, lines 38-42), or from about 5% to about 30% by weight, of the catalyst support (col. 4, lines 51-54).
Further regarding claim 18, Prada et al. teach that the support is first impregnated with a solution of a Group VI-B metal salt, dried, and calcined, followed by further impregnation with a Group VIII metal solution, followed by drying and calcining (col. 3, lines 50-68).
Prada et al. further teach the feasibility in sulfiding Patentees' catalyst prior to use (col. 7, lines 11-32).
Prada et al. do not teach or suggest the presence of a sulfur containing organic additive, as recited in claims 13, 18, and 19, or the limitations of claim 18 regarding the impregnation “being performed in more than one step…with a solution comprising at least one Group VIB metal source and/or at least one Group VIII metal source, followed by impregnating…with a solution comprising a sulfur containing organic additive.”
Takahashi et al. teach the preparation of a catalyst, wherein an alumina support (which may additionally contain titania; see col. 9, lines 33-35) is impregnated with a solution containing compounds of Groups VI and VIII metals and a sulfurizing agent, examples of which include mercapto-
It would have been obvious to one skilled in the art to modify Prada et al. by incorporating therein a sulfurizing agent, as suggested by Takahashi et al., in an endeavor to sulfide the catalyst, as well as to obtain (1) a catalyst that can be directly used in hydrocarbon processing and (2) a catalyst having higher activity than catalysts requiring presulfurization.  See col. 12, lines 16-37 of Takahashi et al.

Although the above-cited references disclose the amounts of titanium oxide or titania in the support based on the amount of the support, as opposed to in amounts based on the total weight of the catalyst, as recited in Applicants' claims, it is considered that because the amounts of titanium oxide or titania disclosed by the aforementioned references numerically read upon the amounts recited in Applicants' claims, the skilled artisan would reasonably expect the disclosed amounts of titanium oxide, when based on the total weight of the catalyst, to be comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.




Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the specifically claimed precipitation steps recited in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising Group VIB and Group VIII metals on supports comprising titanium oxide and aluminum oxide, and in the art of preparing said catalysts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 13, 2021